DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a final in response to the Amendments and Remarks filed on 02/14/2022. 
Claims 4 and 6-8 were cancelled. Claims 1 and 5 were amended. 
Claims 1-3 and 5 are now pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2006/0046843 A1 to Nakajima. 

Regarding Claim 1, (Currently amended) Nakajima discloses a vibration method for a game controller, comprising: 
acquiring current scene information on a terminal screen ([0008]-[0009] discloses displaying means displays the game screen including an image of a character appearing in a game on the screen of the display;  the updating means updates a parameter for changing a display manner of the character or a state of the character in the game in correspondence to the proceeding of the game; the detecting means detects position coordinates in response to an operation input to the touch panel); 
when the current scene information contains a vibration event, acquiring event coordinates corresponding to the vibration event ([0008]-[0009], [0011] discloses the obtaining means obtains the parameter of the character at a time of the operation input to the touch panel when the position coordinates detected by the detecting means is included in the display area of the character. And, the vibration controlling means vibrates the vibrator in a vibration pattern according to the parameter obtained by the obtaining means); 
determining a target motor identifier according to the event coordinates (figs. 5-11, [0053], [0063], [0067], [0070]-[0073], [0078], [0093], [0097]-[0099] discloses varying intensity of a playing parameter at which the vibrator motor vibrates such as little, medium, much, etc… the CPU core 42 subtracts a relatively large value (300 P, for example) from the HP of the enemy character 72, and applies a driving signal of a relatively high frequency f3 (400 Hz, for example) with the constant pulse width W1 to the eccentric motor 28c. Thus, a large (strong) vibration (large vibration) is applied to the game apparatus 10); 
determining a motor vibration intensity according to the event coordinates and matching the event coordinates with a corresponding vibration effect in a vibration effect library (figs. 5-11, depicts varying strength of vibration depending on game coordinates and play characteristics; [0067], [0070]-[0073] discloses the three-dimensional coordinates at the right of the FIG. 3(A) shows that the value of the Z coordinates (Z value) of the enemy character 72 exists within the Z2-Z3 range (Z2.ltoreq.Z&lt;Z3). At this time, when the player instructs the enemy character 72 with the stick 24, etc. and attacks the enemy character 72, relatively little damage is applied to the enemy character 72, and a relatively small vibration is applied to the game apparatus 10. That is, the vibration in correspondence with the intensity of the damage is applied to the game apparatus); and 
controlling the motor corresponding to the target motor identifier to vibrate with the vibration effect and the determined motor vibration intensity (figs. 4-5, 11,  [0070]-[0073], [0076]-[0079], [0082]-[0088] depicts and discloses the varying strength of vibration intensity based on different coordinates and game play parameters).  

Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments/Remarks

Applicant’s arguments filed 02/14/2022 have been fully considered but they are moot because the arguments do not apply to any of the references used in the current rejection. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715